Title: From George Washington to Vice Admiral d’Estaing, 16 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Head Quarters [Fredericksburg] 16th October 1778.
          
          I have just received intelligence that on the nights of the 10th and 11th inst: a considerable body of troops embarked at New York—the most accurate accounts that we have been able to obtain of their numbers make them consist of ten Regiments with their flank companies completed by drafts to the full establishment—which will make them amount to between five and six thousand men—some however pretend that five and others that seven brigades have embarked—Altho’ I am clearly satisfied in my own mind that these troops are destined for the West Indies and repeated intelligence corroborated by the reason of the thing, almost removes the suspicion of any enterprise being meditated at this late season against Your Excellencys Squadron—it is an object too precious to the common cause, for me not to give Your Excellency immediate notice of a movement which might by the most remote possibility affect it—and take such measures for counteracting the success, as other considerations by which Your Excellency knows my conduct must be regulated, will allow—I have therefore ordered a detachment of troops to proceed by gentle marches as far as Connecticut River—that it may be so far on its way should occasion require—the utmost vigilance will be used to ascertain the time when the transports with the troops in question shall put to Sea—their number—the convoy attending them and every other interesting particular—There are circumstances which induce a belief of the enemys intention to maintain a garrison in New York—after sending a sufficient detachment to their Islands—such are—the superior Advantages which this post and its dependencies possess for the security and support of a body of troops—the convenience of the port for distressing our Trade—and the excellence of the general situation for prosecuting  that kind of prædatory and desultory war with which they seem to threaten us.
          The judicious Reflexions which Your Excellency has done me the honor to communicate in your letter of the 29th Ulto and the conjectures founded on them favor in part the idea of an offensive operation by the English in the West Indies—their success in this must depend upon a naval Superiority in those Seas—Your Excellencys reasoning on Admiral Gambiers being appointed to the chief command on the American Station is conclusive—and gives room to surmise that Admiral Biron may be destined for that of the West Indies—The uncommon ill health of the latters Crews, is a circumstance that may be depended upon—the report of their laboring under a contagious  
            
            
            
            disorder is without foundation—many of the Sailors have deserted to our Outposts and among them some convalescents—who say that the rest are recovering fast—I am happy to be informed that Your Excellency has found a satisfactory method for exchanging the bulk of your prisoners—every thing in my power shall be done for the expeditious forwarding of the rest to New York—and negotiating their exchange agreeably to the terms of the convention which you are to communicate.
          The Marquis de la fayette is gone to pay a visit to Congress—the relation in which he stands to Your Excellency made me happy during his stay in camp—by furnishing more particular occasions for expressing the sentiments of respect with which Your Excellency has inspired me—Mr de choin whose flattering remembrance of me you are so obliging as to mention in your letter of the 2d inst.—if he had obtained Your Excellencys permission to return—would likewise have furnished me with such desirable opportunities—but my regret for my own loss in the Majors absence, is much diminished when I consider the enviable happiness he enjoys near Your Excellency and the Satisfaction you derive from the company of this worthy officer.
          I have already had the honor of transmitting to Your Excellency Admiral Keppels own account of the naval Combat—which has all the complexion of a defeat on his part—tho his affairs were not so desperate as those of Your Excellencys Antagonist Lord Howe—who is said to have kept himself for security, on board a swift Sailing Frigate when you gave him chase—I congratulate with Your Excellency on the prospect of Mr Du chaffauts Recovery—If the Report that Channel Pilots are engaged for the use of the Spanish Fleet be well grounded—the natural inference as Your Excellency observes is very favorable.
          the present I think promises fair to be the æra when the valour of the French Marine will be rewarded—The English can boast but few Ships that have not been chased by the French—their European Fleet and American Squadron have undergone the same disgrace. I have the honor to be with equal attachment and respect Your Excellencys most obedient and most humble Svt
          
            Go: Washington
          
          
          p.s. I have the honor of inclosing to Your Excelly the last effort of the British Commissioners in Proclamation—it will share the fate of all the former—I likewise inclose the Petition of the Tories in New York.
          
        